TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00696-CR



                                     Jose Calistro, Appellant

                                               v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 0003947, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



PER CURIAM

              This is an appeal from a judgment of conviction for assault. Sentence was imposed

on June 27, 2000. There was no motion for new trial. The deadline for perfecting appeal was

therefore July 27, 2000. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on September

27, 2000. Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

              The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: November 16, 2000

Do Not Publish